Citation Nr: 0903005	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  04-33 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a disability 
manifested by pain of multiple joints other than the neck and 
back.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disorder.

3.  Entitlement to service connection for a neck disorder.

4.  Entitlement to service connection for an eye disorder.

5.  Entitlement to service connection for a disability 
manifested by coughing blood.

6.  Entitlement to service connection for a prostate 
disorder.

7.  Entitlement to service connection for headaches.

8.  Entitlement to service connection for hearing loss.

9.  Entitlement to service connection for tinnitus.

10.  Entitlement to service connection for a stomach 
disorder.

11.  Entitlement to service connection for hemorrhoids. 

12.  Entitlement to service connection for a skin and nail 
disability, including as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The veteran had active military service from December 1971 to 
January 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The issue of service connection for a back disorder has been 
characterized as shown above because there was a prior final 
decision on this claim in April 1977.  The Board notes that 
it has a legal duty to consider the requirement of whether 
new and material evidence has been submitted regardless of 
whether the RO failed to do so, as they did in this case.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995).
The issue of service connection for a skin and nail disorder 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for multiple joints pain 
and a back disorder in an April 1977 rating decision.  The 
veteran did not appeal that decision, and it is final.

2.  None of the new evidence received subsequent to April 
1977 in support of the veteran's claims for service 
connection for multiple joints pain and a back disorder is 
material.

3.  The evidence fails to establish that the veteran has a 
current neck disorder that is related to his military 
service.

4.  The evidence fails to establish that the veteran has a 
current eye disorder that is related to his military service.

5.  The evidence fails to establish that the veteran has a 
current disability manifested by coughing blood.

6.  The evidence fails to establish that the veteran has a 
current prostate disorder.

7.  The evidence fails to establish that the veteran's 
current headaches are related to his military service.

8.  The evidence fails to establish that the veteran's 
current bilateral hearing loss is related to his military 
service.

9.  Tinnitus was noted in service, and when the veteran was 
examined for VA purposes in 2003.

10.  The evidence fails to establish that the veteran's 
current stomach disorder is related to his military service.

11.  The evidence fails to establish that the veteran 
currently has hemorrhoids.


CONCLUSIONS OF LAW

1.  The April 1977 RO rating decision that denied service 
connection for multiple joints pain and a back disorder is 
final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. 
§ 3.160(d), 20.201, 20.302 (2008).

2.  New and material evidence has not been received, and the 
veteran's claims for service connection for multiple joints 
pain and a back disorder are not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156(a), 
3.159 (2008).

3.  A neck disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.303, 3.304 (2008).

4.  An eye disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.303, 3.304 (2008).

5.  A disability manifested by coughing blood was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304 (2008).

6.  A prostate disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.303, 3.304 (2008).

7.  Hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.303, 3.304, 3.307, 3.309 (2008).

8.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304 (2008).

9.  A stomach disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.303, 3.304 (2008).

10.  Hemorrhoids were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In the present case, notice was provided to the veteran in 
November 2002 and January 2003, prior to the initial AOJ 
decision on his claims for service connection.  Additional 
notice was provided to the veteran in July 2004, March 2006 
and June 2007.  The Board finds that the notices provided 
fully comply with VA's duty to notify.  Likewise, the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  He was told it 
was his responsibility to support the claims with appropriate 
evidence and has been given the regulations applicable to 
VA's duty to notify and assist.  Indeed, the veteran 
submitted evidence in connection with his claims, which 
indicates he knew of the need to provide VA with information 
and evidence to support his claims.  As for any defect in the 
timing of any notice element, the Board finds that there is 
no prejudice to the veteran as he has been afforded 
appropriate notice and subsequent adjudication in March 2008.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(defects in timing of notice may be cured by affording the 
veteran appropriate notice and subsequent adjudication).  
Thus the Board finds that the purposes behind VA's notice 
requirement have been satisfied, and VA has satisfied its 
"duty to notify" the veteran, and any error in this regard 
is harmless.

As for the veteran's claims to reopen for service connection 
for multiple joints pain and back disorder, VA must both 
notify the claimant of the evidence and information that is 
necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit sought.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this 
requirement, VA is required to look at the bases for the 
denial in the prior decision and to provide the claimant with 
a notice letter that describes what evidence would be 
necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  The Board finds that the July 2004 
notice provided to the veteran was compliant with the 
additional notice requirements set forth in Kent.  Thus, the 
veteran will not be prejudiced by the Board proceeding to 
adjudicate these claims to reopen.

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  All efforts have been made to 
obtain relevant, identified and available evidence, and VA 
has notified the veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claims.  The veteran was 
afforded VA audio examination on his claims for service 
connection for hearing loss and tinnitus in August 2003.  As 
for his claims to reopen for service connection for multiple 
joint pains and a back disorder, VA is not obligated to 
provide a medical examination or obtain a medical opinion 
until new and material evidence has been received.  See 
38 C.F.R. § 3.159(c)(4)(iii).  Since the veteran has failed 
to submit new and material evidence to reopen his claims for 
service connection for multiple joints pain and a back 
disorder, VA was not obligated to provide him with a medical 
examination on these issues.

Finally, although VA did not obtain a medical examination in 
relation to the claims for service connection for a neck 
disorder, eye disorder, coughing blood, prostate disorder, 
headaches, stomach disorder and hemorrhoids, the Board finds 
that VA was not required to provide him with an examination 
as to these claimed conditions because there is no competent 
evidence that the veteran is diagnosed to have any current 
disorder or that the currently diagnosed disorder is the 
result of any event, injury or disease in service.  38 C.F.R. 
§ 3.159(c)(4)(i)(C). 

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 




II.  Claims to Reopen

The veteran's claims for service connection for multiple 
joints pain and a back disorder were previously denied by 
rating decision issued in April 1977.  Rating actions are 
final and binding based on evidence on file at the time the 
veteran is notified of the decision and may not be revised on 
the same factual basis except by a duly constituted appellate 
authority.  38 C.F.R. § 3.104(a).  The claimant has one year 
from notification of a RO decision to initiate an appeal by 
filing a Notice of Disagreement with the decision.  The 
decision becomes final if an appeal is not perfected within 
the allowed time period.  38 U.S.C.A. § 7105(b) and (c).  The 
veteran did not at any time indicate disagreement with this 
rating decision.  Therefore, it is final.  38 U.S.C.A. 
§ 7105.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  With claims to reopen filed on or after August 29, 
2001, such as this one, "new" evidence is defined as 
evidence not previously submitted to agency decision makers 
and "material" evidence is evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  The evidence received 
subsequent to April 1977 is presumed credible for the 
purposes of reopening a claim unless it is inherently false 
or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

The Board has jurisdiction to consider the issue of whether 
new and material evidence has been submitted because that 
issue is part of the same "matter" of whether the appellant 
is entitled to service connection for this disability.  
Bernard v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting 
the provision contained in 38 U.S.C.A. § 7104(a) that the 
Board has jurisdiction to decide "all questions in a 
matter" on appeal).  When a claimant submits a claim for 
service connection for a disability, the question of whether 
there is new and material evidence to reopen the claim is 
implicated where there is a prior final decision regarding 
that claim.  Id. at 392.  Although these are two separate 
questions, they are components of a single claim for service 
connection.  Id.   Thus, although the RO did not consider 
whether new and material evidence has been received to reopen 
the veteran's claim for service connection for a back 
disorder, the Board is obligated to do so.

New evidence of record consists of VA treatment records from 
October 2002 to March 2006, and private medical records from 
September 1994 to June 2002.  Although this evidence is new 
in that it was not previously of record, the Board finds that 
none of it is material as it fails to raise a reasonable 
possibility of substantiating the claim.

Service connection was previously denied in the April 1977 
rating decision because the medical evidence failed to 
establish any pathology behind the veteran's subjective 
complaints of pain in multiple joints including his right 
leg, ankle and foot, both knees and other joints (including 
the veteran's low back).  Although the VA treatment records 
show treatment for complaints of pain in multiple joints 
(including ankles, knees, and hips) and in the legs and back, 
there does not appear to be a definite diagnosis of the 
pathology causing these complaints.  The main diagnosis seen 
is arthralgia.  Although some treatment notes indicate the 
veteran has degenerative joint disease, this has not been 
confirmed by x-ray evidence.  In fact, reports of x-rays 
included in the VA treatment notes indicate no evidence of 
degenerative changes.  It has been recommended that the 
veteran lose weight (he is morbidly obese) to improve his 
symptoms.  It has also been suggested that the veteran's 
symptoms may be related to hepatitis C (for which he has not 
been service-connected).  

Thus, the current medical evidence continues to fail to find 
any pathology for the veteran's complaints of multiple joints 
pain.  Nor does any of the evidence indicate that the 
veteran's multiple joints pain may be related to his military 
service.  Thus, the new evidence is not material and cannot 
serve to reopen the veteran's claim for service connection 
for multiple joints pain.  

As for the veteran's claim to reopen for a back disorder, the 
new medical evidence does show that the veteran has a current 
back disorder involving the thoracic and lumbosacral spines.  
The report of December 2002 x-rays taken at VA reveals the 
veteran has mild to moderate discogenic and facet 
degenerative disease of the lumbosacral spine, T12-L1 mild 
disc space narrowing, L5-S1 moderate facet space narrowing 
and sclerosis, and L4-L5 mild facet disease.  However, the 
report of x-rays taken in June 2004 failed to reveal any bony 
abnormality of the lumbosacral spine.  The impression in a 
June 2004 VA Pain Clinic note was that the veteran has 
chronic low back pain with myofascial and neuropathic 
features.  The veteran was referred to physical therapy for 
general reconditioning and home exercise program.

Although this new evidence does suggest that the veteran has 
a current back disorder, the Board finds that this evidence 
is not material as it fails to relate any current back 
disorder to the veteran's service.  Thus, the new evidence is 
not material because it fails to raise a reasonable 
possibility of substantiating the claim.  

The Board finds, therefore, that new and material evidence 
has not been received to reopen the veteran's claims for 
service connection for multiple joints pain and a back 
disorder.  Consequently, the veteran's claims to reopen must 
be denied.

III.  Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  

Neck Disorder

The veteran has claimed service connection for a neck 
condition although he has not specifically explained what 
kind of neck condition.  A review of the post-service 
treatment records show that the veteran was found to have a 
mass on his neck in 1996 while he was incarcerated, which 
grew until it measured 15 by 12 centimeters.  He was 
scheduled twice while incarcerated for excision of this mass, 
which was thought to be a benign lipoma, but at the time he 
was to have the surgery he refused to sign the consent forms.  
Thus, when the veteran began treatment at VA in October 2002, 
he still had this large neck mass.  November 2002 VA 
treatment notes indicate the mass was large (approximately 23 
centimeters), mobile and nontender.  Removal was recommended.  
In February 2003, the veteran underwent excision of the mass 
at VA.  

In June 2003, the veteran underwent a physical therapy 
consult in relation to the excision of the mass.  He 
complained of headaches with pain and visual changes across 
the temple, decreased range of motion of the neck and chronic 
pain in the upper trapezius area.  Physical examination 
revealed decreased muscle mass at the surgical site compared 
to the uninvolved side and hypersensitivity to touch at the 
incision line and scalp.  Depression of the shoulders 
provoked the veteran's symptoms.  The veteran's range of 
motion of the neck was decreased, and right rotation and 
flexion provoked pain in the left anterior forehead and neck.  

Subsequent VA treatment records show continued complaints of 
and treatment for pain in the surgical site on the neck and 
in the head.  A June 2005 physical therapy consult note 
indicates there was possible supraspinatus tendonitis.

Thus, it appears that the veteran currently has residuals 
related to neck lipoma and its excision in February 2003.  
The evidence, however, fails to establish that the neck 
lipoma is in any way related to his military service.

Service treatment records are silent for any treatment for 
the veteran's neck, including for complaints of neck pain or 
a mass on his neck.  No objective findings were found of a 
mass on the veteran's neck at the December 1974 separation 
examination.  In fact, the first post-service evidence of the 
neck mass was not until 1996, almost 22 years after service.  
Service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed.Cir. 2000).  Thus, the evidence fails to 
establish a continuity of symptomatology since the veteran's 
separation from service.

Furthermore, there is no medical opinion of record indicating 
a relationship exists between the neck lipoma and any injury 
or disease incurred during the veteran's service.  The post-
service treatment records merely show treatment for a current 
disorder.

Thus, the Board finds that the preponderance of the evidence 
is against finding that service connection is warranted for 
any current neck disorder.  The preponderance of the evidence 
being against the veteran's claim, the benefit of the doubt 
doctrine is not applicable.  Consequently, the veteran's 
claim must be denied.

Eye Disorder

The veteran has claimed service connection for an "eye 
problem" but has not specifically explained what kind of eye 
problem he has.  Current VA treatment records show the 
veteran complained of worsening blurred vision, difficulty 
focusing and having a gritty feeling in his eyes in November 
2002.  He underwent VA Optometry Consult in September 2003 at 
which he was diagnosed to have normal refraction with 
presbyopia bilaterally (i.e., age-related decreased ability 
to focus on near objects) and dry eye syndrome.  He underwent 
another evaluation for his eyes in February 2005, and was 
again diagnosed to have dry eye syndrome bilaterally.  In 
addition, he was diagnosed to have macula drusen bilaterally 
and refractive error/presbyopia, both of which are age-
related conditions.

As VA has specifically excluded refractive error in the 
definition of what constitutes a disability for VA 
compensation purposes (see 38 C.F.R. § 3.303(c)), service 
connection is not warranted for the veteran's refractive 
error and/or presbyopia.  

As for the veteran's dry eye syndrome and macula drusen, the 
evidence fails to establish that these conditions are related 
to any injury or disease incurred in service.  The service 
treatment records show the veteran was treated in service in 
July 1973 for conjunctivitis.  No further treatment is seen 
and no abnormalities were found at the December 1974 
separation examination.

The first complaints after service of eye problems (other 
than refractive error) are not seen until November 2002, 
approximately 28 years after service.  Service incurrence may 
be rebutted by the absence of medical treatment for the 
claimed condition for many years after service.  See Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed.Cir. 2000).  Thus, the evidence fails to establish that 
the veteran has had a continuity of symptomatology since 
service.

Furthermore, there is no medical opinion of record indicating 
a relationship exists between the veteran's dry eye syndrome 
and macular drusen and any injury or disease incurred during 
the veteran's service.  The post-service treatment records 
merely show treatment for a current disorder.

Thus, the Board finds that the preponderance of the evidence 
is against finding that service connection is warranted for 
any current eye disorder.  The preponderance of the evidence 
being against the veteran's claim, the benefit of the doubt 
doctrine is not applicable.  Consequently, the veteran's 
claim must be denied.

Coughing Blood

The veteran claims service connection for a disability 
manifested by coughing blood.  The post-service medical 
evidence fails to show the veteran has had complaints of or 
treatment for coughing blood.  Thus, there is no evidence 
that a current disability exists.  

The Board acknowledges that the veteran was treated once in 
service in December 1971 for complaints of spitting up blood, 
but no diagnosis was made of any chronic condition and no 
further treatment in service is shown.  Furthermore, no 
abnormality of the veteran's mouth or throat was identified 
at his separation examination in December 1974.  Simply 
because the veteran was treated in service for a condition 
does not mean that service connection is warranted.  Congress 
has specifically limited entitlement to service-connected 
benefits to cases where there is a current disability.  In 
the absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Consequently, service connection for a disability manifested 
by coughing blood is denied because the medical evidence 
fails to establish the veteran has a current disability for 
which service connection may be granted.  

Prostate Disorder

The veteran has claimed service connection for a prostate 
disorder.  The medical evidence of record (both service and 
post-service treatment records), however, are silent for any 
treatment for or diagnosis of a prostate disorder.  The only 
reference to the prostate seen in the medical evidence is 
from a January 1997 referral form that indicated there was no 
present prostate disease.  Congress has specifically limited 
entitlement to service-connected benefits to cases where 
there is a current disability.  In the absence of proof of a 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Consequently, service 
connection for a prostate disorder is denied because the 
medical evidence fails to establish the veteran has a current 
disability for which service connection may be granted.  

Headaches

The veteran claims entitlement to service connection for 
headaches.  The first post-service medical evidence of 
headaches is from July 2000 when the veteran was seen with 
complaints of headaches and neck pressure for several weeks.  
It was noted that the veteran had a neck lipoma, but the 
doctor did not think this was the cause of his headaches.  No 
further treatment or complaints are seen until October 2002 
when the veteran established treatment with VA.  A November 
2002 treatment note indicates the veteran complained of 
headaches for approximately 15 years that were constant in 
the temporal region and described as pressure/sitting on his 
head accompanied by difficulty sleeping.  The assessment was 
that these sounded like tension headaches with questionable 
affect of the veteran's neck tumor on muscle tension in the 
neck.  In April 2003, the veteran was seen at VA with 
complaints of progressively worsening headaches, described as 
pounding in the forehead and temples, without nausea, 
vomiting or associated aura.  The assessment indicated that 
the doctor was unsure whether the veteran's poor vision or 
current dental problems were playing a role.  A November 2003 
VA treatment note indicates an improvement in the veteran's 
headaches with glasses.  The assessment was that the 
veteran's poor vision and dry eyes are playing a role in his 
headaches.  He was treated at VA for a migraine headache in 
December 2003.  

At an annual physical in March 2004, the veteran complaints 
of continued headaches with some improvement in symptoms with 
the use of flunisolide nasal spray and loratidine.  The 
assessment was that the veteran's headaches sounded like 
tension headaches or possibly mixed migraine type.  In 
addition, frontal symptoms were suggestive of chronic 
sinusitis, and the veteran also has allergic rhinitis.

At a June 2004 VA Pain Clinic consult, the veteran related 
that he has had headaches since the 1970s.  He referred that, 
in service, he was trapped under a plane; that the wing hit 
him behind the left side of his head knocking him down.  This 
left a bump back there, but he did not seek medical 
attention.  He later started having headaches more 
frequently.  He stated that the headaches occur on the left 
side where he got hit and radiate to the top of his head when 
he lies on that side.  Sometimes he has nausea when the 
headache is severe with foggy vision, difficulty focusing, 
photophobia and phonophobia.  The impression was daily 
headaches worsening.  

Finally, a June 2004 VA PC note indicates that his headaches 
sound like they have a sinus component (diagnosed as allergic 
rhinitis) as the veteran reported having some relief with 
pseudofed.  However, a December 2004 VA PC note gives the 
impression that his headaches are most consistent with 
migraines.

Thus, the current medical evidence clearly establishes that 
the veteran has chronic headaches although the pathology 
causing them is unclear.  However, the evidence fails to 
establish that these headaches are related to any injury or 
disease incurred in service.

Despite the veteran's report at the June 2004 VA Pain Clinic 
consult that he injured his head in service, there is no 
documentation in the service records of such an incident.  
Nor are there any complaints of headaches in service or for 
many years after service.  The first post-service complaints 
of headaches are not seen until 2000, approximately 26 years 
after the veteran's service, and then the veteran was 
relating them to the lipoma he had on his neck (he was 
complaining of the headaches occurring when he would sleep on 
the left side, which is the side the lipoma was on).  In 
addition, the veteran only reported at that time of having 
headaches for several weeks.  Reports of chronic headaches 
are not seen in the medical records until October 2002, when 
the veteran established care with VA.  The veteran reported 
at that time only having a 15 year history, which would 
coincide with the onset of the neck lipoma.  Service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed.Cir. 2000).  Thus, there is no evidence of 
a continuity of symptomatology since the veteran's separation 
from service.  

Furthermore, there is no medical opinion of record indicating 
a relationship exists between the veteran's headaches and any 
injury or disease incurred service.  The post-service 
treatment records merely show treatment for a current 
disorder.  

Finally, the Board concludes that the contemporaneous medical 
records, such as the service records that are silent for 
complaints of headaches or any injury to the head, have 
significantly higher probative value than statements made 
presented many years later in support of a claim for monetary 
benefits.  

Thus, the Board finds that the preponderance of the evidence 
is against finding that service connection is warranted for 
the veteran's headaches.  The preponderance of the evidence 
being against the veteran's claim, the benefit of the doubt 
doctrine is not applicable.  Consequently, the veteran's 
claim must be denied.

Hearing Loss

The veteran claims that he has hearing loss that is related 
to exposure to aircraft noise in service while working on an 
aircraft carrier.  

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection:  "[I]mpaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  38 C.F.R. § 3.385 does not necessarily preclude 
service connection for hearing loss that first meets the 
regulation's requirements after service.  Hensley v. Brown, 
5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to 
establish service connection for a current hearing disability 
must show, as is required in a claim for service connection 
for any disability, that a current hearing disability is the 
result of an injury or disease incurred in service, the 
determination of which depends on a review of all the 
evidence of record including that pertinent to service.  38 
U.S.C.A. §§ 1110 and 1131; C.F.R. §§ 3.303 and 3.304; 
Hensley, 5 Vet. App. at 159-60.  If medical evidence 
sufficiently demonstrates a medical relationship between the 
veteran's in-service exposure to loud noise and his current 
disability, it would follow that the veteran incurred an 
injury in service and the requirements of 38 U.S.C.A. §§ 1110 
are satisfied.  Hensley, 5 Vet. App. at 160.

A review of the post-service treatment records fails to show 
any complaints of or treatment for hearing loss.  The veteran 
was, however, provided with a VA audio examination in August 
2003.  The results of audiometric testing were not reported 
as the audiometric testing conducted was deemed unreliable 
because of the tinnitus the veteran was experiencing.  The 
examiner stated, however, that the results of the audiometric 
testing suggest a mild hearing loss bilaterally with no 
threshold being greater than 40 decibels.  In addition, 
speech recognition scores were not reported because the 
scores obtained were not consistent with what would be 
expected from the reported thresholds.  

Thus, although the evidence does not specifically show that 
the requirements of 38 C.F.R. § 3.385 have been met, the 
evidence is sufficient to establish the presence of a current 
bilateral hearing loss disability.  The Board finds, however, 
that the veteran's current bilateral hearing loss is not 
related to any injury or disease incurred in service, 
including noise exposure.

The veteran's service treatment records are silent for 
complaints of or treatment for problems with the veteran's 
hearing.  The Board notes that, on entrance examination in 
December 1971, audiometric testing appeared to indicate the 
presence of an existing mild bilateral hearing loss; however, 
on re-examination in May 1973, audiometric testing revealed 
the veteran's hearing was well within normal limits.  
Audiometric testing was not conducted in conjunction with the 
veteran's separation examination in December 1974.  Based on 
this evidence, however, the Board finds that the presence of 
a chronic bilateral hearing loss in service has not been 
established.

Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. § 
3.303(b).   The post-service medical treatment records fail 
to show any treatment for or diagnosis of bilateral hearing 
loss.  The only evidence of bilateral hearing loss is the 
August 2003 VA audio examination as discussed above.  Service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed.Cir. 2000).  Thus, the medical evidence 
fails to establish a continuity of symptomatology since the 
veteran's separation from service in 1974.

Furthermore, there is no medical opinion of record indicating 
a relationship exists between the veteran's current bilateral 
hearing loss and any injury or disease incurred service, 
including noise exposure.  The Board notes that, although 
requested to render a nexus opinion, the VA examiner failed 
to do so, stating that he could not because there was no 
hearing evaluation at the time of the veteran's discharge 
from service and, therefore, he has no way of knowing the 
status of the veteran's hearing at the time of discharge.  He 
did note, however, that the veteran reported both in-service 
and post-service occupational noise exposure with the use of 
ear plugs.  

Here, the veteran did not complain of hearing loss in service 
or for many years after service.  The in-service audiometric 
test results from May 1973 fail to show any hearing loss in 
service, and there is no medical evidence establishing the 
presence of bilateral hearing loss within one year of the 
veteran's separation from service.  

Thus, the Board finds that the preponderance of the evidence 
is against finding that service connection is warranted for 
the veteran's current bilateral hearing loss.  The 
preponderance of the evidence being against the veteran's 
claim, the benefit of the doubt doctrine is not applicable.  
Consequently, the veteran's claim must be denied.

Tinnitus

The veteran claims that he has tinnitus related to exposure 
to aircraft noise in service while working on an aircraft 
carrier.  

A review of the service treatment records shows that the 
veteran was seen in February 1974 with complaints of an ear 
ache and not being able to sleep.  In this treatment note, 
the doctor indicated that the veteran had tinnitus.  In 
connection with his current claim, the veteran was provided a 
VA audio examination in August 2003, at which the presence of 
tinnitus was documented.  Given the presence of tinnitus 
noted in service, and its current diagnosis, the Board 
considers a basis upon which to establish service connection 
has been presented.  

Stomach Disorder

The veteran has claimed service connection for "stomach 
problems," but has not given any detailed explanation of 
what that means.  Post-service medical records are not clear 
as to a diagnosis.  A January 1997 private referral form 
indicates the veteran had no peptic ulcer.  A November 2002 
VA treatment note indicates that the veteran was started on 
ibuprofen for his complaints of pain and was placed on Zantac 
as a prophylaxis.  However, a November 2003 VA treatment note 
indicates a diagnosis of worsening gastroesophageal reflux 
disease (GERD), and a June 2004 VA treatment note shows the 
veteran complained of starting to get "weak in the stomach 
again."  There are no treatment notes between November 2002 
and November 2003 showing that the veteran has a confirmed 
diagnosis of GERD.  However, even assuming that the veteran 
does currently have GERD, the Board finds that the evidence 
is against service connection as it fails to establish a 
relationship between any current stomach disorder (diagnosed 
as GERD) and the veteran's military service.

The veteran's service treatment records indicate that he was 
seen in June 1972 with vague complaints of back pain above 
the belt line for months, left greater than right, with 
associated nausea and possible chills.  Physical examination 
of the abdomen was normal except for slight tenderness in the 
right upper quadrant.  No impression was given.  The veteran 
was treated with Mylanta.  He was seen again about a month 
later.  He was referred for an upper gastrointestinal series, 
but he did not keep the appointment.  The veteran was not 
seen again until December 1973.  He was seen twice that month 
for complaints of severe abdominal pain/cramps, sweat and 
dizziness.  He reported a history of stomach problems for one 
to one and a half years.  No definite diagnosis was rendered.  
No further treatment is noted in service and nothing was 
found at his separation examination in December 1974.  Thus, 
the Board finds that the service treatment records fail to 
show the veteran had a chronic stomach disorder in service.  

Nor does the evidence of record indicate that the veteran has 
had a continuity of symptomatology.  The earliest evidence of 
any possible stomach disorder is from November 2003, 
approximately 29 years after the veteran's discharge from 
service.  Service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service.  See Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed.Cir. 2000).  

Finally, there is no medical opinion relating the veteran's 
current stomach disorder to any injury or disease incurred in 
service.  The post-service treatment records merely show 
treatment for a current disorder.

Thus, the Board finds that the preponderance of the evidence 
is against finding that service connection is warranted for 
any current stomach problem.  The preponderance of the 
evidence being against the veteran's claim, the benefit of 
the doubt doctrine is not applicable.  Consequently, the 
veteran's claim must be denied.

Hemorrhoids

The veteran claims service connection for hemorrhoids.  The 
post-service medical evidence fails to show the veteran has 
had treatment for or a diagnosis of hemorrhoids.  Thus, there 
is no evidence that a current disability exists.  

The Board acknowledges that the veteran was treated once in 
service in January 1972 for complaints of constipation with 
the impression of hemorrhoids given.  However, no further 
treatment is seen in service and no hemorrhoids were found 
during his separation examination in December 1974.  Simply 
because the veteran was treated in service for a condition 
does not mean that service connection is warranted.  Congress 
has specifically limited entitlement to service-connected 
benefits to cases where there is a current disability.  In 
the absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Consequently, service connection for hemorrhoids is denied 
because the medical evidence fails to establish the veteran 
has a current disability for which service connection may be 
granted.  


ORDER

New and material evidence has not been received, and the 
veteran's claim for service connection for a disability 
manifested by pain of multiple joints, other than the neck 
and back, is not reopened.

New and material evidence has not been received, and the 
veteran's claim for service connection for a back disorder is 
not reopened.

Entitlement to service connection for a neck disorder is 
denied.

Entitlement to service connection for an eye disorder is 
denied.

Entitlement to service connection for a disability manifested 
by coughing blood is denied.

Entitlement to service connection for a prostate disorder is 
denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a stomach disorder is 
denied.

Entitlement to service connection for hemorrhoids is denied. 


REMAND

The Board finds that remand of the veteran's claim for 
service connection for a skin and nail disorder is necessary 
for further development.  

VA treatment records from 2004 through 2006 show the veteran 
has been treated for various skin and nail problems on his 
hands and feet, diagnosed as probably atopic dermatitis, 
tinea mannum, tinea pedis and onychomycosis.  Service 
treatment records reveal the veteran was treated in service 
multiple times for rashes in his groin area and on his legs, 
trunk, and abdomen.  Diagnoses include contact dermatitis, 
possible heat rash, possible tinea versicolor and athlete's 
foot (tinea pedis).

As there is evidence of treatment in service for a skin 
disorder and of treatment for a current skin disorder, the 
Board finds that a VA skin examination is necessary in order 
to determine the nature of any current skin and nail disorder 
and whether it is related to the skin rashes treated in 
service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA skin 
examination.  The veteran's claims file 
should be forwarded to the examiner for 
review, and such review should be noted in 
the examination report.  

After reviewing the file and examining the 
veteran, the examiner should provide a 
medical opinion as to whether it is at least 
as likely as not (i.e., at least a 50 percent 
probability) that any current skin and/or 
nail disorder is related to service, 
including treatment for skin rashes seen in 
the service treatment records.  In rendering 
any opinion, the examiner should provide a 
complete rationale.  

2.  Then, after taking any actions needed to 
ensure VA's duty to assist and notice 
obligations are accomplished and the VA 
examination report is complete, the 
veteran's claim should be readjudicated.  If 
such action does not resolve the claim, a 
Supplemental Statement of the Case should be 
issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, this claim should be returned to 
this Board for further appellate review, if 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


